DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 is considered by the examiner.
Claim Status
Claims 1-4 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20160202218 A1
Owa
JP 2008155173 A
MINODA
JP 2002071657 A
ISOBE et al. hereinafter ISOBE


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Owa, MINODA and ISOBE.
With respect to claims 1 and 3, Owa discloses a liquid chromatography system and method (Fig. 1 illustrates a supercritical fluid chromatography-liquid chromatography analysis device) comprising: 
a liquid sender (pumps 4 and 10) that is capable of adjusting a concentration of a second solvent (tank 2) in a mobile phase made of a first solvent (¶[0033] discloses in order to supply the mobile phase, the supercritical fluid-liquid chromatograph is provided with a first solvent delivery section that delivers a supercritical fluid contained in a tank 2 by a first pump 4) and the second solvent to a predetermined setting value and sending the mobile phase discloses the second solvent delivery section that delivers a modifier solution 8 by a second pump 10); 
an analysis flow path (analysis channel 16) through which the mobile phase from the liquid sender flows (¶[0034] discloses the channel through which the mobile phase is sent from the pumps via mixer 14 is an analysis channel 16); 
a separation column (separation column 20) that is provided on the analysis flow path and to separate a sample injected into the analysis flow path (¶[0011] discloses the sample that is introduced from the sample injection section 18 into the analysis channel 16 is separated at the separation column 20); 
a detector (first and second detector 22 and 26) that is provided at a position farther downstream than the separation column on the analysis flow path and to detect a component of a sample separated in the separation column (as illustrated in Fig. 1, detectors 22 and 26 are provided at a position farther downstream than the separation column 20 on the analysis channel 16 and to detect a component of a sample separated in the separation column);
 and a gradient accuracy measurer (control section 60) configured to use an organic solvent containing liquid that does not include a component to be detected by the detector as the first solvent (¶[0032] discloses gradient analysis where another solvent is mixed with the organic solvent as the mobile phase), use an organic solvent containing liquid that includes the component to be detected (¶[0011] discloses a second solvent delivery section that delivers an organic solvent) and prevents the separation column from actually holding the component to be detected as the second solvent (¶[0013] discloses a mobile phase delivery section that supplies a mobile phase to the analysis channel).

MINODA directed to a technique capable of automatically and immediately observing the composition of a solution in solvent replacement using azeotropy discloses a solution containing a target substance and a first solvent that dissolves the target substance; and a second solvent that is azeotropic with the first solvent. A concentration tank for concentrating the contained liquid; a second solvent supply device for supplying the second solvent to the concentration tank; a detector for detecting the concentration of the first or second solvent in the concentration tank; a controller for controlling at least the supply of the second solvent to the concentration tank according to the detection value of the detector (claim 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Owa with the teachings of MINODA in order to control the delivery of the second solvent based on the detection signal of the detector signal as disclosed in MINODA’s invention for the predicable benefit of providing a technique capable of automatically and immediately observing a composition of a solution in liquid chromatography system.            
MINODA discloses controlling the second solvent pump according to the detection value of the detector. However, MINODA is silent about measuring the accuracy of concentration in sending liquid in a gradient.
ISOBE directed to an apparatus capable of measuring a chromatogram using a gradient solvent discloses the apparatus is used to create a gradient solvent created by changing a mixed 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Owa as modified by MINODA with the teachings of ISOBE in order to measure the accuracy of concentration in sending liquid in a gradient as disclosed in ISOBE’s invention for the predicable benefit of improving the detection accuracy of the target component eluted and obtaining high accuracy measurement results.        
With respect to claims 2 and 4, Owa, MINODA and ISOBE discloses the liquid chromatography method and system according to claims 1 and 3 above. Owa discloses organic solvent as a mobile solution. Owa is silent about the first solvent is a liquid mixture of water and methanol, and the second solvent is a liquid mixture of water and methanol containing caffeine. However, it would have been an obvious matter of design choice to use liquid mixture of water and methanol as the first solvent and a liquid mixture of water and methanol containing caffeine as the second solvent, since Applicant has not disclosed that using the claimed solvents solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the organic solvents disclosed in Owa’s disclosure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is 571-270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861   

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861